Citation Nr: 1043132	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine ("back disability").


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to December 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  This case was remanded in April 2010 for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence linking the Veteran's back 
disability to service, and this disability was not shown within 
one year following service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the 
April 2007 rating decision, he was provided notice of the VCAA in 
December 2006.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The Veteran also received notice, pertaining to the 
downstream disability rating and effective date elements of his 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA treatment records, a VA examination report from May 
2010, and statements from the Veteran and his representative.  
The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.

II.  Service Connection for a Back Disability

The Veteran asserts he injured his back in service while lifting 
a safe and that he has had back pain ever since.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic diseases, such 
as arthritis, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records (STRs) show that the Veteran complained 
of left hip pain after trying to lift a safe but are silent 
regarding back symptoms in November 1976.  The Board notes that 
the Veteran's self- reported Reports of Medical History in July 
1975 (enlistment) and November 1976 (discharge) endorsed a 
history of recurrent back pain, but the corresponding Reports of 
Medical Examination on both occasions showed clinical evaluation 
of the spine as "normal."

Post-service treatment records dated from April 1998 to January 
2007 reflect that the Veteran was diagnosed with degenerative 
disc disease and spondylosis of the lumbar spine and treated for 
back pain.  The Veteran reported low back pain from a fall in the 
1970s and from standing and sitting at his job working with cars.  
A May 2006 magnetic resonance imaging study (MRI) showed multi-
level degenerative disc disease with bulging discs at L3-4, L4-5, 
and L5-S1 with spondylosis at L4-5.

As requested in the Board's April 2010 remand, the Veteran 
underwent a VA spine examination in May 2010.  The Veteran told 
the VA examiner that he injured his back in 1975 or 1976.  He 
reported that he lifted a safe and hurt his back.  The VA 
examiner noted that review of the claims file showed no treatment 
for back pain in service.  The Veteran was diagnosed with lumbar 
spondylosis.  

The VA examiner noted that the Veteran reported recurrent back 
pain on this report of medical history dated July 1975 upon 
entrance into service.  He also noted that the November 1976 
Report of Medical History indicated recurrent back pain, which 
was approximately one month prior to discharge.  He concluded 
that it was less likely as not that the Veteran's current back 
pain was etiologically related to his time in service because he 
did not seek treatment for back pain and noted recurrent back 
pain upon entrance into service.

In this case, there is an absence of clinical findings showing 
clearly and unmistakably that the Veteran's low back disability 
preexisted service.  38 U.S.C.A. § 1111.  However, there is also 
a total absence of medical evidence of either treatment for low 
back symptoms in service or a causal relationship between a 
current disability and service.  The only evidence supporting 
this claim is the Veteran's own lay opinion.

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining 
the competency and probative value of lay evidence, recent 
decisions of the United States Court of Appeals for Veterans 
Claims (Court) have underscored the importance of determining 
whether a layperson is competent to identify the medical 
condition in question.  As a general matter, a layperson is not 
capable of opining on matters requiring medical knowledge.  See 
38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay 
evidence has been found to be competent with regard to a disease 
with "unique and readily identifiable features" that is 
"capable of lay observation."  See Barr v. Nicholson, 21 Vet. 
App. 303, 308-09 (2007) (concerning varicose veins); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  That notwithstanding, a Veteran is not competent to 
provide evidence as to more complex medical questions and, 
specifically, is not competent to provide an opinion as to 
etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  

In the present case, the Veteran is competent to observe such 
continuous symptoms as pain.  Pain alone, however, does not 
constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  A chronic musculoskeletal back disability 
involving internal findings of the spine, particularly disc 
disease, would need to be shown by radiological testing, such as 
an MRI or x-rays.  Accordingly, such a disability would not be 
"capable of lay observation," and this case is far closer to 
the scenario contemplated in Woehlaert than that addressed by 
Barr.  The fact that the Veteran would not be competent to 
diagnose chronic disc disease substantially undermines the 
probative value of his lay opinion, as does the fact that he did 
not report this disability for many years after service.  See 
Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).  

While the Board is aware that the Veteran did report back 
symptoms at separation from service, and there is no basis to 
question the credibility of his statements, the fact remains that 
his lay contentions do not constitute competent evidence in 
several important respects and are of far less probative value 
than the opinion from the May 2010 VA examination, which was 
based upon a claims file review.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a back disability, and 
the claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for a back disability is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


